UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 17, 2010 Aéropostale, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-31314 (Commission File Number) 31-1443880 (IRS Employer Identification No.) 112 West 34th Street, 22nd Floor, New York, New York 10120 (Address of principal executive offices, including Zip Code) (646)485-5410 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) ITEM 5.07Submission of Matters to a Vote of Security Holders. On June 17, 2010, Aéropostale, Inc. (the "Company") held its annual meeting of stockholders in New York, New York (the "Annual Meeting"). As of April 22, 2010, the Company's record date, there were a total of 93,467,817 shares of Common Stock outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 82,869,387 or 88.66% of the shares of Common Stock entitled to vote were represented in person or by proxy and, therefore, a quorum was present. The vote on proposals presented for stockholder vote at the Annual Meeting was as follows: Proposal 1 — Election of Directors Name For Withheld Broker Non-Votes Bodil Arlander Ronald R. Beegle Robert C. Chavez Evelyn Dilsaver Julian R. Geiger John N. Haugh Karin Hirtler-Garvey John D. Howard Thomas P. Johnson Mindy C. Meads David B. Vermylen Based on the votes set forth above, the director nominees were duly elected. Proposal 2 — Ratification of Appointment of Deloitte & Touche LLP as the Independent Registered Public Accounting Firm of the Company for the fiscal year ending January29, 2011. For Against Abstain Broker Non-Votes Deloitte & Touche LLP 0 Based on the votes set forth above, the appointment of Deloitte & Touche LLP as the Company's independent registered public accounting firm for the fiscal year ending January 29, 2011 was duly ratified. SIGNATURES According to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Aéropostale, Inc. /s/Michael J. Cunningham Michael J. Cunningham President - Chief Financial Officer Dated: June 17, 2010
